Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2020

                                    No. 04-20-00448-CR

                                       Amber JACK,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR13552
                          Honorable Jennifer Pena, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on October 21, 2020.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court